DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of "the winding has turns which are arranged next to one another in the axial direction of the winding…such that the spacer plates at least partially overlap in winding turns" as claimed in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.

(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 6, line 2, "spacer plates", second occurrence, is unclear to how this relates to "spacer plates" cited earlier in the claim.
 	Claim 6, lines 3 and 7, "the longitudinal axis" lacks antecedent basis.
 	Claim 6, line 4, the phrase "plates is arranged" is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Krenzer et al. (5962945) in view of Hill (DE 10337153).
 	Krenzer et al. discloses a multiple parallel conductor (MPC) (1) comprising a plurality of twisted, insulated individually conductors (3), the individual conductors being arranged above one another in a plurality of sub-conductor bundles (4) arranged next to one another, wherein a strip (13) is applied to a side surface of the MPC in the longitudinal direction of the MPC (Fig. 2), wherein the MPC and the strip are wrapped with a wrapping (9), and wherein the strip rests directly on the side surface of the MPC.

 	Hill discloses a conductor (2) comprising a strip (8) and spacer plates (7) (Fig. 3), wherein the spacer plates are arranged on the strip so as to be distributed in the longitudinal direction of the conductor, and wherein the spacer plates are arranged on the outside.
 	It would have been obvious to one skilled in the art, before wrapping the layer 9 in Krenzer, to include the spacer plates as taught by Hill in the MPC of Krenzer et al. to form coolant channels when the MPC is formed into a coil or winding.  It is noted that in the modified MPC of Krenzer et al., the height of the spacer plates is greater than the width of the strip.  In other words, Hill teaches that the spacer plates having a height corresponds to the height of the conductor, and the strip (13) of Krenzer et al. has a width that is smaller than the height of the MPC (re claims 1 and 3).  Claim 4 is a method counterpart of claim 1.
 	Re claim 5, Hill discloses that the conductor is used for producing a winding of an electrical machine, wherein the winding has winding turns (4a-4c) which are arranged next to one another in the axial direction of the winding and are spaced apart in the axial direction by spacer plates (5), and the spacing of the spacer plates .

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krenzer et al. in view of Hill and Pensak (2017/0234340.
 	Krenzer et al. and Hill disclose the invention substantially as claimed, see the above rejection.  Krenzer et al. and Hill do not disclose the strip comprising two partial strips and the spacer plates being arranged between the partial strips.  Pensak discloses a strip and spacer plates (4), wherein the strip is composed of two partial strips (6) and the spacer plates (4) are arranged between the partial strips (Fig. 1D).  It would have been obvious to one skilled in the art to provide another strip in the modified MPC of Krenzer such that the spacer plates are arranged between two strips as taught by Pensak, to meet the specific use of the resulting MPC, increasing distance between the turns or further protecting the spacer plates.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847